Per Curiam :
It is conceded that all the transactions out of which this action arose took place in the county of Schenectady. So far as the motion papers disclose, this fact is supplemented by the residence in the county of Schenectady of all the material witnesses. The place of trial should have been changed to that county. The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion granted. All concurred. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs to abide event.